UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7131


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY MERRICK, a/k/a C,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:94-cr-00163-RBS-19)


Submitted: April 21, 2020                                         Decided: July 17, 2020


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Anthony Merrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Merrick appeals the district court’s order denying his motion to lower his

sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (“First Step

Act”). The district court found Merrick ineligible for relief and concluded, in the alterative,

that even if Merrick were eligible, the court would not exercise its discretion to lower the

sentence based on the facts and circumstances of the case and the 18 U.S.C. § 3553(a)

(2018) factors. We vacate and remand.

       When the district court determined that Merrick did not qualify for relief under the

First Step Act, the court did not have the benefit of our decisions in United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019), United States v. Gravatt, 953 F.3d 258 (4th Cir.

2020), and United States v. Chambers, 956 F.3d 667 (4th Cir. 2020). Applying these cases,

we conclude that Merrick is eligible for relief under the First Step Act. Furthermore, the

district court’s brief statement indicating that it would not reduce Merrick’s sentence even

if it had the power to do so does not cure this error. The court provided no explanation

supporting its alternative holding and failed to address Merrick’s arguments.

       We therefore vacate the district court’s order and grant Merrick’s motions to remand

to allow the court to review the motion in light of Wirsing, Gravatt, and Chambers. We

express no opinion on the merits of Merrick’s motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              VACATED AND REMANDED



                                              2